                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


LISA BEATTIE,

                       Plaintiff,

               v.                                                    Case No. 20-C-290

KOHLER CO.,

                       Defendant.


                                    DECISION AND ORDER


       Plaintiff Lisa Beattie brought this action in state court, alleging that her former employer,

Defendant Kohler Co., wrongfully withheld certain funds owed to her under the parties’ Separation

Agreement and General Release. Defendant removed the case to federal court and now moves to

dismiss on the grounds that Plaintiff’s state law claims of violations for Wis. Stat. §§ 103.455 and

895.446 and breach of contract are preempted by the Employee Retirement and Income Security

Act (ERISA), 29 U.S.C. § 1001, et seq. Plaintiff filed a motion to remand the action to state court,

challenging Defendant’s preemption claim and asserting that this court does not have jurisdiction

over her state law claims. For the following reasons, Defendant’s motion to dismiss will be

granted, Plaintiff’s motion for remand will be denied, and the case will be dismissed.

                                        BACKGROUND

       The following facts are taken from Plaintiff’s complaint, the Pay Protection Plan, and the

Separation Agreement and General Release referred to in the complaint and provided to the court

as attachments in support of Defendant’s motion to dismiss. McCready v. eBay, Inc., 453 F.3d

882, 891 (7th Cir. 2006) (noting that documents attached to a motion to dismiss may be considered




         Case 1:20-cv-00290-WCG Filed 04/29/20 Page 1 of 6 Document 13
when they are referred to in plaintiff’s complaint and are central to plaintiff’s claim). Plaintiff

worked at Defendant as a Senior Material Planner/Scheduler. Plaintiff’s employment at Defendant

ended on September 30, 2019, due to Defendant’s decision to conduct a workforce reduction and

early retirements.   On September 18, 2019, Plaintiff and Defendant executed a Separation

Agreement and General Release. Under the agreement, Defendant agreed to provide Plaintiff with

a severance amount of $44,897.00. Plaintiff was to receive $2,494.28 on each regular payroll date

commencing after her separation date.

        Plaintiff received a Pay Protection Coverage package that described her disability benefits.

The Pay Protection Plan states that it is subject to “the Employee Retirement Income Security Act

of 1974 (ERISA).” Dkt. No. 5-1 at 10. The Pay Protection Plan indicated that Plaintiff’s disability

benefits would not be affected by her receipt of pension plan benefits and unemployment. Plaintiff

was advised that her disability benefits would run “concurrently” with her severance package.

Based on this understanding, Plaintiff underwent ankle surgery on September 19, 2019.

        On December 6, 2019, Defendant informed Plaintiff that she had received disability

benefits as if she were an active employee from October 1, 2019 through November 10, 2019, and,

as a result, received disability overpayments in the amount of $4,720,86. Although Defendant

asked Plaintiff what her preference was in allowing the company to recoup the overpayment,

Defendant subsequently reduced the amount of three severance checks by $1,573.62. Plaintiff’s

claims for violations of Wis. Stat. §§ 103.455 and 895.446 as well as breach of the Severance

Agreement and General Release are premised on the notion that there was no overpayment of

disability benefits and, even if there was, Defendant did not have the right to recoup those amounts

as it did.




                                                 2

             Case 1:20-cv-00290-WCG Filed 04/29/20 Page 2 of 6 Document 13
                                            ANALYSIS

       A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the sufficiency

of the complaint to state a claim upon which relief can be granted. Gibson v. City of Chicago, 910

F.2d 1510, 1520 (7th Cir. 1990). When reviewing a motion to dismiss under Rule 12(b)(6), the

court must accept all well-pleaded factual allegations as true and draw all inferences in the light

most favorable to the non-moving party. Gutierrez v. Peters, 111 F.3d 1364, 1368–69 (7th Cir.

1997); Mosley v. Klincar, 947 F.2d 1338, 1339 (7th Cir. 1991).

       A defendant in a state court may remove a civil action to the federal district court embracing

the place where the action is pending if the district court has original jurisdiction over the action.

28 U.S.C. § 1441(a). If original jurisdiction is lacking, the case must be remanded to state court.

28 U.S.C. § 1447(c). The proponent of federal jurisdiction, Defendant in this case, bears the

burden of establishing federal jurisdiction. Schur v. L.A. Weight Loss Centers, Inc., 577 F.3d 752,

758 (7th Cir. 2009). Ordinarily, a defendant may only remove a case to federal court if the

plaintiff’s complaint establishes that her claims arise under federal law. See Franchise Tax Bd. of

Cal. v. Constr. Laborers Vacation Tr. for S. Cal., 463 U.S. 1, 9–10 (1983). An exception to this

rule exists where a federal statute completely preempts state law claims, allowing those cases to

be removed to federal court. Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 8 (2003).

       Defendant removed this case to federal court, asserting that Plaintiff’s state law claims are

completely preempted by ERISA § 502(a). ERISA contains a preemption clause stating that

ERISA “shall supersede any and all State laws insofar as they may now or hereafter relate to any

employee benefit plan.” 29 U.S.C. § 1144(a). Congress enacted ERISA to “provide a uniform

regulatory regime over employee benefit plans.” Aetna Health Inc. v. Davila, 542 U.S. 200, 208

(2004). ERISA’s “expansive pre-emption provisions . . . are intended to ensure that employee



                                                  3

         Case 1:20-cv-00290-WCG Filed 04/29/20 Page 3 of 6 Document 13
benefit plan regulation would be exclusively a federal concern.” Id. (citations and internal

quotation marks omitted); see also Hartland Lakeside Joint No. 3 Sch. Dist. v. WEA Ins. Corp.,

756 F.3d 1032, 1035 (7th Cir. 2014) (“ERISA . . . may contain the broadest preemption clause of

any federal statute and completely occupies the field of employees’ health and welfare

benefits . . . .”); In re Sears Retiree Group Life Ins. Litig., 90 F. Supp. 2d 940, 951 (N.D. Ill. 2000)

(“Even if Sears intended to adopt Illinois law for purposes of interpreting the Plan documents,

which is not at all certain, ERISA preemption would negate such an attempt. A choice of law

provision does not operate to waive the applicability of federal law regarding interpretation of an

ERISA plan.”).

        Section 502(a) allows a participant or a beneficiary to bring an action “to recover benefits

due to him under the terms of his plan, to enforce his rights under the terms of the plan, or to clarify

his rights to future benefits under the plan.” 29 U.S.C. § 1132(a)(1)(B). The Supreme Court set

forth a two-part test for determining whether § 502 completely preempts a given state law claim:

“if an individual, at some point in time, could have brought his claim under ERISA § 502(a)(1)(B),

and where there is no other independent legal duty that is implicated by a defendant’s actions, then

the individual’s cause of action is completely preempted by ERISA § 502(a)(1)(B).” Davila, 542

U.S. at 210; see Franciscan Skemp Healthcare, Inc. v. Central States Joint Bd. Health & Welfare,

538 F.3d 594, 596 (7th Cir. 2008) (recognizing that “the test outlined by the Supreme Court in

Davila displaced the similar three-prong Jass [v. Prudential Health Care Plan, Inc., 88 F.3d 1482

(7th Cir. 1996),] analysis previously used in this circuit”).

        Plaintiff claims that Defendant improperly deducted her wages without her consent, that

Defendant’s recovery of the overpayment of disability benefits breached the terms of the

Separation Agreement and General Release, and that Defendant’s conduct constitutes theft. At its



                                                   4

         Case 1:20-cv-00290-WCG Filed 04/29/20 Page 4 of 6 Document 13
core, the complaint claims that there was no overpayment of disability benefits and that Defendant

did not have the right to recover the overpayments as it did. The court concludes that Plaintiff

could have brought her state law claims under ERISA’s civil enforcement provision. Plaintiff does

not dispute that the Pay Protection Plan is part of an ERISA employee benefit plan or that she is a

plan participant. See 29 U.S.C. § 1002. As a participant in an ERISA plan, § 502(a)(1)(B) allowed

Plaintiff to bring an action against Defendant to recover benefits due to her under the plan’s terms,

to enforce her rights under the plan’s terms, or to clarify her rights to future benefits under the

plan’s terms. Although Plaintiff frames the issue as a breach of the Severance Agreement and

General Release, her claim is more properly characterized as a misapplication of benefits she was

allegedly due under the Pay Protection Plan. This is the type of claim that ERISA allows a plaintiff

to bring. See § 502(a)(1)(B). Accordingly, Plaintiff could have brought her claims under ERISA

§ 502.

         In addition, Plaintiff’s claims do not implicate a legal duty independent of ERISA.

Although Plaintiff contends that her claims can be resolved by simply looking at the Severance

Agreement and General Release, the court cannot ignore the relevance of the Pay Protection Plan,

here. To adjudicate Plaintiff’s state law claims, a court would have to interpret and analyze the

terms of the ERISA plan and determine whether the plan required Defendant to provide disability

benefits as if Plaintiff were an active employee, whether there was an overpayment, and whether

the plan permitted Defendant to recoup the overpayments as it did. Plaintiff’s state law claims are

not “entirely independent of” ERISA because, if there were no ERISA plan and if Defendant as

the plan administrator had not administered the Plan as it did, Plaintiff would have no claim.

Davila, 542 U.S. at 213. The ERISA plan “form[ed] an essential part” of Plaintiff’s state law

claims. Id. In short, Plaintiff’s claims do not implicate a legal duty independent of ERISA. See



                                                 5

          Case 1:20-cv-00290-WCG Filed 04/29/20 Page 5 of 6 Document 13
Studer v. Katherine Shaw Bethea Hosp., 867 F.3d 721 (7th Cir. 2017); Rice v. Panchal, 65 F.3d

637, 644 (7th Cir. 1995) (“[C]omplete preemption is required where a state law claim cannot be

resolved without an interpretation of the contract governed by federal law.”). Plaintiff’s state law

claims fall within the scope of § 502(a) and are completely preempted. Accordingly, Plaintiff’s

claims must be dismissed.

                                         CONCLUSION

       For these reasons, Defendant’s motion to dismiss (Dkt. No. 4) is GRANTED and

Plaintiff’s motions to remand to state court and for attorneys’ fees (Dkt. No. 6) are DENIED. This

case is dismissed. The Clerk is directed to enter judgment accordingly.

       SO ORDERED at Green Bay, Wisconsin this 29th day of April, 2020.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach, District Judge
                                                     United States District Court




                                                 6

         Case 1:20-cv-00290-WCG Filed 04/29/20 Page 6 of 6 Document 13
